                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                    AT NEW ALBANY

UNITED STATES OF AMERICA                                                    PLAINTIFF


vs.                                CRIMINAL ACTION NO. 4:20-CR-00017-TWP-VTW


CHRISTOPHER HILL                                                            DEFENDANT
                                             ORDER

        Upon motion the defendant, by counsel, James A. Earhart, to suppress all evidence

obtained subsequent to and as a result of the unreasonable search and seizure in violation of the

Fourth Amendment to the United States Constitution of the defendant through the use of excess

force during the arrest and seizure of HILL, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED that the motion to suppress be, and the same hereby is

GRANTED as to all items of evidence recovered from Hill and/or the vehicle subsequent to the

arrest and seizure of Hill.




                                             Page -1-
